DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both “classifer” and “user interface” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
At Page 16 line 7 and line 11, “classifer” is referred to as reference character “310” however at Page 17 line 7 and line 8, “user interface” is also referred to as reference character “310”.  
Appropriate correction is required.
Claim Objections
Claim 4-5 and 13-14 are objected to because of the following informalities:  
Regarding claim 4, examiner suggests “the seizure type” be changed to “the motor seizure type” for consistency with its antecedent.
Regarding claim 5, examiner suggests all instances of “the seizure type” be changed to “the motor seizure type” for consistency with its antecedent.
Regarding claim 13, examiner suggests “the seizure type” be changed to “the motor seizure type” for consistency with its antecedent.
Regarding claim 14, examiner suggests all instances of “the seizure type” be changed to “the motor seizure type” for consistency with its antecedent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for acquiring depth data” in claim 14 whose corresponding structure is on Page 8 lines 24-37 of the specification filed on August 14, 2020.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, 13-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second classification" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
	Claims 7-8 are rejected by virtue of dependency on claim 5 and because they inherit and do not remedy the deficiencies of claim 5.
Claim 8 recites the limitation "the detected second anomaly" in the second and last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claim 13 recites the limitation "the audio data" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claim 14 recites the limitation "the second classification" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claims 16-17 are rejected by virtue of dependency on claim 14 and because they inherit and do not remedy the deficiencies of claim 14.
Claim 17 recites the limitation "the detected second anomaly" in the second and last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-5, 7-10, 12-14, 16-17 and 19 are all within at least one of the four categories.
The independent claim 1 recites:
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.
The independent claim 9 recites:
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.
The independent claim 10 recites: 
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.
The independent claim 19 recites:
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of detecting and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 3-5, 7-8, 12-14 and 16-17, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 3-5, 7-8, 12-14 and 16-17 recite steps (e.g. determining, detecting and registering) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1, 3-5, 7-10, 12-14, 16-17 and 19 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, detecting, determining, registering and classifying, merely invoke a computer as a tool.
The data-gathering step (receiving) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving, detecting, determining, registering and classifying. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about a motor seizure type. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for receiving, detecting, determining, registering and classifying. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a pre-trained neural network, an audio sensor, a video device, at least one processor, a memory, computer program code and computer program product.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited herewith:
Webber, W. R. S., et al. "An approach to seizure detection using an artificial neural network (ANN)." Electroencephalography and clinical Neurophysiology 98.4 (1996): 250-272.
Subasi, Abdulhamit. "Automatic detection of epileptic seizure using dynamic fuzzy neural networks." Expert Systems with Applications 31.2 (2006): 320-328.
Dalton, Anthony, et al. "Development of a body sensor network to detect motor patterns of epileptic seizures." IEEE transactions on biomedical engineering 59.11 (2012): 3204-3211.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-10, 12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 20150190085 A1; cited by applicant) in view of Whitmire (WO 2017062728 A1; cited by applicant).

With respect to claim 1, Nathan discloses
A method comprising:
	receiving video data of a patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering the actual feature as the first anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying the video frame stack using a pre-trained neural network to obtain a first classification and determining a motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitemire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 3, all limitations of claim 1 apply in which Whitmire further teaches receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure) and wherein the first anomaly in the video data is detected if intensity of the audio data exceeds a pre-defined threshold (see paragraph 0053, a base station processes and confirms that a seizure is occurring; and see paragraph 0057, base station may select specific process setting such as a threshold value).

With respect to claim 5, all limitations of claim 1 apply in which Nathan further teaches receiving depth data from means to acquire depth data (see paragraph 0026, cameras 102a-n may include any number of cameras which film a patient), the means configured to detect movement of the patient over time (see paragraph 0026-0027, camera film patients to capture on film images motion patterns that are analyzed to determine whether a seizure is in progress);
	detecting a third anomaly in the depth data as anomaly in movement of the patient (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure);
	determining a depth data frame stack comprising the third anomaly (see paragraph 0027, the motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
	[…]; and
	[…]; or
	[…].
	Nathan does not disclose classifying the depth data frame stack using a pre-trained neural network to obtain a third classification; and determining the seizure type based on the first and the third classification; or determining the seizure type based on the first classification, the second classification and the third classification.
	Whitmire teaches a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a third classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure; and see paragraph 0050, classification module may identify complex partial seizures or conditions); and determine the seizure type based on the third classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures using visual and depth data (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 7, all limitations of claim 5 apply in which Nathan further teaches
wherein the third anomaly in the depth data is detected based on the depth data (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure), and the detecting comprises:
determining an actual feature over a depth data segment (see paragraph 0033, motion data can be measured in two dimension and/or three dimensions), the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the depth data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
	determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
	registering the actual feature as the third anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion).

With respect to claim 8, all limitations of claim 5 apply in which Nathan further teaches the third anomaly in the depth data is detected based on the detected first anomaly (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure; see paragraph 0086, abnormal motion behavior is detected using the video data) or based on the detected second anomaly.

With respect to claim 9, Nathan discloses
An apparatus (see paragraph 0036-0037, seizure alert system; and see paragraph 0112, any element of any embodiment may be used in any embodiment) comprising at least one processor (see paragraph 0069-0070, processor system), memory including computer code (see paragraph 0069-0070, programs stored on memory system; and see paragraph 0059, memory system includes computer readable mediums), wherein the memory and computer code are configured to, with the at least one processor, cause the apparatus to perform (see paragraph 0069, processor runs a program stored on a memory system):
receiving video data of a patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering the actual feature as the first anomaly based on the difference see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying the video frame stack using a pre-trained neural network to obtain a first classification and determining a motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 10, Nathan discloses
A system (see paragraph 0039, video-based system; and see paragraph 0112, any element of any embodiment may be used in any embodiment) comprising
	a video device (see paragraph 0039-0040, video data from cameras); and
	an apparatus (see paragraph 0067, motion detector) comprising at least one processor (see paragraph 0069-0070, processor system), memory including computer code (see paragraph 0069-0070, programs stored on memory system; and see paragraph 0059, memory system includes computer readable mediums), wherein the memory and computer code are configured to, with the at least one processor, cause the apparatus to perform (see paragraph 0069, processor runs a program stored on a memory system):
receiving video data of a patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering the actual feature as the first anomaly based on the difference see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying the video frame stack using a pre-trained neural network to obtain a first classification and determining a motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 12, all limitations of claim 10 apply in which Whitmire further teaches an audio sensor (see paragraph 0068, audio sensor) and the system further caused to perform receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure) and wherein the first anomaly in the video data is detected if intensity of the audio data exceeds a pre-defined threshold (see paragraph 0053, a base station processes and confirms that a seizure is occurring; and see paragraph 0057, base station may select specific process setting such as a threshold value).

With respect to claim 14, all limitations of claim 10 apply in which Nathan further teaches receiving depth data from means to acquire depth data (see paragraph 0026, cameras 102a-n may include any number of cameras which film a patient), the means configured to detect movement of the patient over time (see paragraph 0026-0027, camera film patients to capture on film images motion patterns that are analyzed to determine whether a seizure is in progress);
	detecting a third anomaly in the depth data as anomaly in movement of the patient (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure);
	determining a depth data frame stack comprising the third anomaly (see paragraph 0027, the motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
	[…]; and
	[…]; or
	[…].
	Nathan does not disclose classifying the depth data frame stack using a pre-trained neural network to obtain a third classification; and determining the seizure type based on the first and the third classification; or determining the seizure type based on the first classification, the second classification and the third classification.
	Whitmire teaches a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a third classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure; and see paragraph 0050, classification module may identify complex partial seizures or conditions); and determine the seizure type based on the third classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures using visual and depth data (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 16, all limitations of claim 14 apply in which Nathan further teaches
wherein the third anomaly in the depth data is detected based on the depth data (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure), and the detecting comprises:
determining an actual feature over a depth data segment (see paragraph 0033, motion data can be measured in two dimension and/or three dimensions), the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the depth data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
	determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
	registering the actual feature as the third anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion).

With respect to claim 17, all limitations of claim 14 apply in which Nathan further teaches the third anomaly in the depth data is detected based on the detected first anomaly (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure; see paragraph 0086, abnormal motion behavior is detected using the video data) or based on the detected second anomaly.

With respect to claim 19, Nathan discloses
A computer program product (see paragraph 0069-0070, program) embodied on a non-transitory computer readable medium (see paragraph 0069-0070, programs stored on memory system; and see paragraph 0059, memory system includes computer readable mediums), comprising computer program code (see paragraph 0069-0070, programs and algorithms are composed of code) configured to, when executed on at least one processor (see paragraph 0069-0070, processor system; and see paragraph 0112, any element of any embodiment may be used in any embodiment), cause a system to perform:
receiving video data of a patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering the actual feature as the first anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying the video frame stack using a pre-trained neural network to obtain a first classification and determining a motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Whitmore as applied to claims 1 and 10 above, and further in view of Girouard (US 20160220169 A1; cited by applicant).

With respect to claim 4, all limitations of claim 1 apply in which Whitmire further teaches receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure).
	Nathan and Whitmire do not teach determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time; determining an audio clip comprising the second anomaly; classifying the audio clip using a pre-trained neural network to obtain a second classification; or determining the seizure type based on the first classification and the second classification.
	Girouard teaches an audio sensor (see paragraph 0060, audio sensors); determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time (see paragraph 0060, a sound or sound component is used in seizure detection; and see paragraph 0024, a model sound and a given set of data may be compared and analysis is run to determine whether the sound meets the threshold level of similarity or if it is abnormal); determining an audio clip comprising the second anomaly (see paragraph 0024, pattern recognition programs identify within audio data if a certain portion of data matches a pattern which can be determined to be abnormal); classifying the audio clip using a pre-trained neural network to obtain a second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data; and see paragraph 0055, an algorithm may analyze the collected audio data for seizure detection); and determining the seizure type based on the first classification and the second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data);. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Whitmire with the teachings of Girouard by adding an audio sensor and analyzing the data of the audio sensor because it would have resulted in the predictable result of minimally intrusive patient monitoring of seizures (Girouard: see paragraph 0003) as sounds are produced during the onset of seizures (Girouard: see paragraph 0043) and using a combination of the first classification and second classification would have resulted in improved detection efficiency (Girouard: see paragraph 0012) by using both visual and auditory data.

With respect to claim 13, all limitations of claim 10 apply in which Whitmire further teaches receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure).
	Nathan and Whitmire do not teach determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time; determining an audio clip comprising the second anomaly; classifying the audio clip using a pre-trained neural network to obtain a second classification; or determining the seizure type based on the first classification and the second classification.
	Girouard teaches an audio sensor (see paragraph 0060, audio sensors); determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time (see paragraph 0060, a sound or sound component is used in seizure detection; and see paragraph 0024, a model sound and a given set of data may be compared and analysis is run to determine whether the sound meets the threshold level of similarity or if it is abnormal); determining an audio clip comprising the second anomaly (see paragraph 0024, pattern recognition programs identify within audio data if a certain portion of data matches a pattern which can be determined to be abnormal); classifying the audio clip using a pre-trained neural network to obtain a second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data; and see paragraph 0055, an algorithm may analyze the collected audio data for seizure detection); and determining the seizure type based on the first classification and the second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data);. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Whitmire with the teachings of Girouard by adding an audio sensor and analyzing the data of the audio sensor because it would have resulted in the predictable result of minimally intrusive patient monitoring of seizures (Girouard: see paragraph 0003) as sounds are produced during the onset of seizures (Girouard: see paragraph 0043) and using a combination of the first classification and second classification would have resulted in improved detection efficiency (Girouard: see paragraph 0012) by using both visual and auditory data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791